UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-134883 CHINA TEL GROUP, INC. (Exact name of Registrant as specified in its charter) Nevada 98-0489800 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 12526 High Bluff Drive, Suite 155, San Diego, CA92130 (Address of principal executive offices) (zip code) (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that registrant was required to submit and post such files.)o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No APPLICABLE ONLY TO CORPORATE ISSUERS As ofMay 13, 2011 the registrant had 475,435,140shares of its Series A common stock outstanding with a par value of $0.001 (“Series A Common Stock”) and 133,818,177 shares of its Series B common stock outstanding with a par value of $0.001 (“Series B Common Stock”). CHINA TEL GROUP, INC. (A DEVELOPMENT STAGE COMPANY) INDEX TO QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERS ENDED MARCH 31, 2 PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 (Unaudited) Condensed Consolidated Balance Sheets as of March 31, and December 31, 2010 3 (Unaudited) Condensed Consolidated Statements of Loss for the three months ended March 31, 2011, three months ended March 31, 2010 and from April 8, 2008 (date of inception) through March 31, 2011 4 (Unaudited) Condensed Consolidated Statement of Stockholders’ Deficit for the period from April 4, 2008 (date of inception) through March 31, 2011 5 (Unaudited) Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2011, three months ended March 31, 2010 and from April 8, 2008 (date of inception) through March 31, 2011 8 Notes to Condensed Consolidated Financial Statements (unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 37 Item 3. Quantitative and Qualitative Disclosures About Market Risk 61 Item 4. Controls and Procedures 61 PART II. OTHER INFORMATION 61 Item 1. Legal Proceedings 62 Item 1A. Risk Factors 62 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 62 Item 3. Defaults Upon Senior Securities 63 Item 4. Removed and Reserved 63 Item 5. Other Information 63 Item 6. Exhibits 64 PART I- FINANCIAL INFORMATION Item 1.Financial Statements. CHINA TEL GROUP, INC. (a development stage company) CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of provision for doubtful accounts of $21,411 and $19,511 Accounts receivable, other Inventory Prepaid expenses Total current assets Property, plant and equipment, net of accumulated depreciation of $391,590 and $364,529 Other assets: Intangible assets, net of accumulated amortization of $129,679 and $124,826 Investments Deposit for the purchase of property, plant and equipment Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Unearned revenue Advances from officers Notes payable, related party Notes payable Convertible debentures, net Notes payable, other Derivative liability Total current liabilities Mandatory redeemable Series B common stock; $0.001 par value, 200,000,000 shares authorized, 66,909,089 issued and outstanding as of March 31, 2011 and December 31, 2010 Stockholders' deficit: Preferred stock, no par value, 25,000,000 shares authorized, no shares issued and outstanding Common stock: Series A common stock; $0.001 par value, 1,000,000,000 shares authorized,458,738,338 and 438,529,500 shares issued and outstanding as of March 31, 2011 and December 31, 2010, respectively Common stock subscribed Additional paid in capital Accumulated deficit ) ) Total China Tel Group, Inc.'s stockholders' deficit ) ) Non controlling interest ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements. 3 CHINA TEL GROUP, INC. (a development stage company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (unaudited) From April 8, 2008 (date of inception) Three Months Ended March 31, Through March 31, 2011 REVENUE $ $ $ Cost of sales Gross profit (loss) ) ) OPERATING EXPENSES: Selling, general and administrative expenses Extension fees payable to Trussnet Capital Partners (HK), Ltd. - - Impairment loss - - Depreciation and amortization Research and development costs - Total operating expenses Net loss from operations ) ) ) OTHER INCOME (EXPENSES): Other income (expenses) ) Gain on settlement of debt - - Gain (loss)on foreign currency transactions ) Loss on investments, related party - - ) Gain (loss) on change in fair value of debt derivative Interest expense ) ) ) Loss before provision for income taxes ) ) ) Income taxes - - - Net loss ) ) ) Loss attributed to non controlling interest NET LOSS ATTRIBUTABLE TO CHINA TEL GROUP, INC. $ ) $ ) $ ) Net loss per common share (basic and fully diluted) $ ) $ ) $ ) Weighted average number of shares outstanding, basic and fully diluted Comprehensive Loss: Net Loss $ ) $ ) $ ) Foreign currency translation gain - ) Comprehensive Loss: ) ) ) Comprehensive income attributable to the non controlling interest - ) Comprehensive loss attributable to China Tel Group, Inc. $ ) $ ) $ ) The accompanying notes are an integral part of these financial statements. 4 CHINA TEL GROUP, INC. (a development stage company) CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT FOR THE PERIOD FROM APRIL 8, 2008 (DATE OF INCEPTION) THROUGH MARCH 31, 2011 (unaudited) CHINA TEL GROUP, INC. Preferred stock Common stock Common Additional Other Non Total Series A Stock Paid in Comprehensive Accumulated controlling Stockholders' Shares Amount Shares Amount Subscribed Capital Income (Loss) Deficit Interest Deficit Balance, April 4, 2008 (date of inception) - $
